SMITH, Chief Judge,
Plaintiff, a Connecticut citizen, brought this action in the Court of. Common Pleas for damages of $5,000 for personal injuries and car damage against Thomas Patrick Shanley, a bus. operator, citizen ■ and resident of Mas-r sachusetts and Trailways of New England, Inc., a Connecticut corporation, alleging that Shanley was an agent, servant and employee of the corporate defendant.
Coúnsel for defendants removed- the action to this court, alleging that both defendants are Massachusetts .citizens.
' Plaintiff moved to remand. Defendants presented evidence that the Connecticut corporation named (whose existence was unknown to defendants’ counsel at the time of removal) was formed in an effort to obtain local franchises and had nothing to do with the operation of the interstate bus involved in the accident, operated by Shanley as an employee of a Massachusetts corporation of the same name as the Connecticut corporation.
On this state of facts the Massachusetts corporation is not a party to this action. The removal was therefore improper. It may be, of course, that plaintiff, on learning the identity of Shanley’s employer through these proceedings, may desire to substitute the Massachusetts corporation for the Connecticut corporation in the Common Pleas Court action. If this is done, the action would, it would seem^become removable.
The motion to remand is granted.